NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                MARTIN F. SALAZAR,
                    Petitioner,
                           v.
     OFFICE OF PERSONNEL MANAGEMENT,
                 Respondent.
              __________________________

                      2012-3011
              __________________________

   Petition for review of the Merit Systems Protection
Board in case no. AT0841090517-I-3.
               __________________________

               Decided: October 5, 2012
              __________________________

   MARTIN F. SALAZAR, of Groveton, Georgia, pro se.

    ELIZABETH ANNE SPECK, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
her on the brief were STUART F. DELERY, Acting Assistant
Attorney General, JEANNE E. DAVIDSON, Director, and
BRIAN M. SIMKIN, Assistant Director.
               __________________________
SALAZAR   v. OPM                                         2


   Before PROST, MAYER, and MOORE, Circuit Judges.
PER CURIAM.
    Martin F. Salazar appeals from the final order of the
Merit Systems Protection Board (“board”) sustaining a
decision by the Office of Personnel Management (“OPM”)
to deny his request for reinstatement of his retirement
annuity under the Federal Employees’ Retirement System
(“FERS”). See Salazar v. Office of Pers. Mgmt., 117
M.S.P.R. 610 (2012) (“Salazar III”). We affirm.
                            I.
    Salazar was employed as an engineer by the Depart-
ment of Energy (“DOE”) in Aiken, South Carolina. In
2003, OPM conducted a background investigation which
indicated that Salazar had given false personal informa-
tion to the DOE regarding his education as well as his
place of birth. See Salazar v. Dep’t of Energy, 292 F.
App’x 918, 919 (Fed. Cir. 2008) (“Salazar II”). On April
19, 2004, the DOE proposed to remove Salazar for making
false statements regarding his educational qualifications
and country of birth. Id. In June 2004, Salazar and the
DOE entered into a settlement agreement which provided
that Salazar would remain employed with the agency
until the date he was eligible for early retirement. It was
calculated that Salazar would be eligible to retire on
August 25, 2005. Id.
    On August 25, 2005, Salazar filed an application for
immediate retirement. This application listed Salazar’s
date of birth as January 30, 1954. Salazar’s application
for immediate retirement was granted, with an effective
date of August 26, 2005, and he began receiving retire-
ment benefits.
    On February 8, 2006, a federal grand jury indicted Sa-
lazar on four counts related to the making of false state-
3                                           SALAZAR   v. OPM


ments on his employment and retirement applications. A
jury subsequently convicted Salazar on two counts: (1)
making a false statement that he was born in Nogales,
Arizona, when he in fact was born in Nogales, Mexico; and
(2) making a knowing and willful submission of an appli-
cation for immediate retirement in which he falsely
asserted “that he was born on January 30, 1954, when in
truth, as he then well knew, he was born on January 30,
1958, and was therefore not eligible for retirement.”
Salazar filed a motion seeking a new trial, but his motion
was denied. See United States v. Salazar, No. 1:06-123,
2008 U.S. Dist. LEXIS 123305 (D.S.C. Apr. 7, 2008). On
July 6, 2009, the United States Court of Appeals for the
Fourth Circuit upheld Salazar’s conviction and affirmed
the denial of his motion for a new trial. See United States
v. Salazar, 338 F. App’x 338 (4th Cir. 2009) (“Salazar I”).
    In the wake of Salazar’s conviction, OPM notified him
that his annuity would be terminated because he failed to
meet the age and service requirements for a FERS annu-
ity at the time of his retirement. OPM further informed
Salazar that he would be required to repay the $20,540.88
in retirement benefits he had received between Septem-
ber 1, 2005 and February 28, 2007. *
     On July 10, 2007, Salazar appealed to the board, ar-
guing that his retirement pursuant to the settlement
agreement had been involuntary. The board dismissed
Salazar’s appeal for lack of jurisdiction, concluding that
his retirement had not been involuntary. This court
affirmed. We concluded that “the Board did not err in
finding that Salazar’s acceptance of the settlement


    *    OPM subsequently determined not to seek recov-
ery of the overpayment because the district court, in the
criminal case, had previously entered an order for restitu-
tion of the overpayment.
SALAZAR   v. OPM                                         4


agreement was voluntary, and thus plainly did not rise to
the ‘demanding legal standard’ we have set for showing
involuntariness.” Salazar II, 292 F. App’x at 920 (quoting
Garcia v. Dep’t of Homeland Sec., 437 F.3d 1322, 1329
(Fed. Cir. 2006) (en banc)). We held, moreover, that
Salazar had failed to establish that OPM had breached
the settlement agreement since “any confidentiality
provision in the settlement agreement could not prohibit
the agency, as a matter of public policy, from reporting
Salazar’s misconduct to the appropriate authority for
prosecution.” Id.
     Salazar then filed another appeal with the board, ar-
guing that he was entitled to have his FERS retirement
annuity reinstated. On January 7, 2011, an administra-
tive judge, in an initial decision, dismissed Salazar’s
appeal based upon the doctrine of collateral estoppel. The
judge explained that Salazar’s “entitlement to reinstate-
ment of his retirement annuity rests upon his age and
length of service at the time of his separation” from the
federal service. Given that the issue of Salazar’s age at
the time of his retirement had been “fully and fairly
litigated before the District Court” in the criminal pro-
ceedings, collateral estoppel barred Salazar from re-
litigating that issue before the board.
    Salazar thereafter filed a petition for review with the
board. The board determined that the administrative
judge had correctly applied the doctrine of collateral
estoppel to deny Salazar’s claim for reinstatement of his
retirement annuity. The board determined, however, that
rather than dismissing Salazar’s appeal, the administra-
tive judge should instead have sustained OPM’s decision
denying reinstatement of Salazar’s retirement benefits.
Salazar then filed a timely appeal with this court.
5                                             SALAZAR   v. OPM


                             II.
    The scope of our review in an appeal from the board is
limited. Stoyanov v. Dep’t of the Navy, 474 F.3d 1377,
1379 (Fed. Cir. 2007). We must affirm a board decision
unless we find it to be: “(1) arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c). The petitioner
bears the burden of establishing error in a board decision.
Harris v. Dep't of Veterans Affairs,142 F.3d 1463, 1467
(Fed. Cir. 1998).
     “It is well established that the doctrine of collateral
estoppel contributes to efficient judicial administration,
serving the public interest in judicial economy as well as
the parties’ interests in finality, certainty of affairs and
avoidance of unnecessary relitigation.” Chisholm v. Def.
Logistics Agency, 656 F.2d 42, 46 (3rd Cir. 1981); see
Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402
U.S. 313, 328-30 (1971). Here, as the board correctly
determined, collateral estoppel bars Salazar from re-
litigating the issue of whether he met the age require-
ments for a FERS annuity at the time of his retirement.
    Collateral estoppel will be applied where: “(1) the is-
sue previously adjudicated is identical with that now
presented; (2) that issue was ‘actually litigated’ in the
prior case; (3) the previous determination of that issue
was necessary to the end-decision then made; and (4) the
party precluded was fully represented in the prior action.”
Rice v. Dep’t of the Treasury, 998 F.2d 997, 999 (Fed. Cir.
1993); see also Kroeger v. U.S. Postal Serv., 865 F.2d 235,
238 (Fed. Cir. 1988). Salazar was convicted of misrepre-
senting his date of birth on his retirement application.
The jury specifically found that Salazar had falsely as-
SALAZAR   v. OPM                                           6


serted “that he was born on January 30, 1954, when, in
truth, as he then well knew, he was born on January 30,
1958, and was therefore not eligible for retirement.”
Given that the prior criminal proceedings conclusively
determined that Salazar was born in 1958, not 1954, he is
collaterally estopped from re-litigating the issue of
whether he met the age requirements to obtain a FERS
annuity at the time of his retirement. See Rice, 998 F.3d
at 999 (concluding that an employee’s prior criminal
conviction precluded him from challenging a removal
notice based upon the same misconduct); see also Kroeger,
865 F.2d at 238 (explaining that the doctrine of collateral
estoppel is fully applicable in board proceedings).
    On appeal, Salazar argues that the board failed to
consider new evidence demonstrating that he was wrong-
fully convicted. We have previously made clear, however,
“that a party submitting new evidence in connection with
a petition for review must satisfy the burden of showing
that the evidence is material and that it could not have
been obtained earlier with the exercise of due diligence.”
Brenneman v. Office of Pers. Mgmt., 439 F.3d 1325, 1328
(Fed. Cir. 2006); Azarkhish v. Office of Pers. Mgmt., 915
F.2d 675, 679 (Fed. Cir. 1990). Salazar has not estab-
lished that he possesses any new material evidence dem-
onstrating that he was wrongfully convicted, and fails to
explain why, if such evidence exists, he failed to present it
at an earlier date. See Brenneman, 439 F.3d at 1328; see
also United States v. Salazar, 396 F. App’x 44, 45 (4th Cir.
2010) (affirming the trial court’s denial of Salazar’s re-
peated requests for a new trial based upon the discovery
of allegedly new evidence).
    Large sections of Salazar’s informal appeal brief are
devoted to his contention that the DOE forced him to
accept early retirement. Specifically, he argues that his
retirement was involuntary because the government
7                                          SALAZAR   v. OPM


“knowingly and willingly” coerced him into entering into a
settlement agreement which required him to retire on
August 25, 2005. This court previously considered and
rejected this argument. In Salazar II, we held that “the
Board did not err in finding that Salazar’s acceptance of
the settlement agreement was voluntary.” 292 F. App’x
at 920.     Accordingly, Salazar is precluded from re-
litigating the issue of whether he voluntarily resigned
from the federal service.
    We have considered Salazar’s remaining arguments
but do not find them persuasive. We therefore affirm the
board’s order sustaining OPM’s decision to deny Salazar’s
request for reinstatement of his FERS annuity.
                      AFFIRMED